Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I --- Claims 1-6, drawn to a method for forming a semiconductor device. It is classified in CPC symbol having subclass H01L, subgroups 21/823418.
Invention II --- Claims 7-15, drawn to a semiconductor device. It is classified in CPC symbol having subclass H01L, subgroups 29/0843.
Invention III --- Claims 16-20, drawn to a process system. It is classified in CPC symbol having subclass C30B, subgroups 35/005.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of Invention II, can be made by another materially different process of Invention I, because the product as recited in claim 7 of Invention II does not require steps of “forming a metal silicide layer on the doped semiconductor layer in the processing system, wherein the source/drain region, the doped semiconductor layer, and the metal silicide layer are formed without breaking vacuum; forming a dielectric material over the metal silicide layer; forming a trench in the dielectric material to expose a portion of the metal silicide layer; and filling the trench with a conductor” as recited in claim 1 of Invention I.
I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of Invention I as recited in claim 1 can be practiced with one chamber without “a transfer chamber; a plurality of process chambers coupled to the transfer chamber; and a controller configured to cause a process to be performed in the processing system” as recited in claim 16 of Invention III. 
Inventions II and Invention III are related as product made and apparatus.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case, the product of Invention II as recited in claim 7 can be made by one chamber without “a transfer chamber; a plurality of process chambers coupled to the transfer chamber; and a controller configured to cause a process to be performed in the processing system” as recited in claim 16 of Invention III. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1). The inventions belong to different class/subclass.
2). The inventions require different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/FARUN LU/Primary Examiner, Art Unit 2898